DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:
In claim 8, lines 2-3, “a corrugated sheet” should read --the corrugated sheet--.
In claim 17, line 3, “a corrugated sheet” should read --the corrugated sheet--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loje (USP 3,935,997).
	Regarding claim 11, Loje’s Fig. 1 shows a method for a pleat counter (140), comprising:
obtaining a mounting board (103) configured to support one or more sensors (134); 
configuring a pleat detector (90) for counting a number of pleats (6) comprising a corrugated sheet of filter material (5); 
mounting the pleat detector onto the mounting board (see Fig. 5); 

translating a corrugated filter material nearby the pleat counter (by moving it along the belt system that is clearly shown).
As to claim 12, Loje’s Fig. 1 clearly shows the method of claim 11, wherein coupling includes providing the data processing system in the form of a set-top box (150).
As to claim 13, Loje’s Fig. 3 shows the method of claim 11, wherein coupling includes configuring wiring and one or more circuit boards (145) to communicate electrical signals between the pleat detector and an interface (140) connected to the data processing system.
As to claim 14, Loje’s Fig. 3 shows the method of claim 13, wherein configuring the one or more circuit boards includes translating the electrical signals provided by the pleat detector into signals that are recognizable by the data processing system (by employing amplifier 146 and pulse shaper 151).
As to claim 15, Loje’s Figs. 1-5 clearly show the method of claim 11, wherein configuring the pleat detector (90) includes configuring one or more sensors (134) to detect the presence of individual corrugations (6) comprising the corrugated sheet of filter material (5).
As to claim 16, Loje’s Fig. 1 clearly shows the method of claim 15, wherein mounting the pleat detector (90) includes orientating the one or more sensors (134) in a configuration suitable for detecting the individual corrugations (by orientating it perpendicular to the corrugated sheet).
As to claim 17, Loje’s Fig. 1 clearly shows the method of claim 11, wherein mounting the pleat detector (90) includes mounting the pleat counter (140) underneath the mounting board (16/103) for the purpose of counting a number of pleats (6) comprising a corrugated sheet of filter material (5).
As to claim 18, Loje’s Fig. 1 clearly shows the method of claim 11, wherein translating the corrugated filter material includes configuring the pleat counter (140) to remain in a stationary disposition while the corrugated sheet of filter material passes by the pleat detector (by way of the belt system that is clearly shown).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849